Bigelow, C. J.
The most liberal doctrine of equity, applicable to the correction of mistakes in written contracts, cannot *415be made to embrace a case such as the evidence offered by the plaintiff at the trial tended to prove. If it be admitted that oral evidence is competent to show that through mistake or ignorance of facts, or even of law, a particular clause in a contract was inserted, or a material stipulation was omitted, and that a court of equity will, upon such proof, without any evidence of fraud or collusion, correct and reform a written instrument, and cause it to be carried into effect according to the terms of the agreement as verbally understood and assented to — if such be the rule on which courts of equity proceed in administering remedies under this branch of their jurisdiction — still the plaintiff fails to bring his case within the scope of its operation. The evidence not only does not show that there was any mistake in the terms of the deed as it was written by the scrivener, and as it was executed and delivered by the plaintiff, but it tends to prove that the particular reservation which he now seeks to incorporate into the deed was omitted with his knowledge and assent, and that he was willing to rely on the verbal agreement of the defendant that the rights of the parties should not be affected by its omission. It appears by the testimony of the scrivener that the plaintiff was informed by him that the reservation as to the right to take wood from the premises ought to be inserted in the deed; that it was left out because its precise terms were not agreed on; that the plaintiff inquired whether its omission would make any difference, and was told it would not, if the parties were willing to carry out their verbal agreement in good faith; and that, after this suggestion was made, he did not insert any clause relating to the right to take off the wood, “ the parties agreeing that it was not necessary to put it into the deed.” This explicit statement of an intelligent and impartial witness, whose credibility there is no valid reason to doubt, is entitled to confidence and belief, in preference tc any conflicting assertion of the plaintiff. The latter is under the strong bias of a party who has a considerable pecuniary interest involved in the issue of this suit. Nor is his testimony altogether consistent with itself. He states that he supposed a reference to the deed under which he held the estate was inserted *416in the deed to the defendant, for the purpose of incorporating into the grant the reservation of the right to take off the wood. This is contradicted by the evidence of the scrivener, and is not easily to be reconciled with the previous statement of the plaintiff, that he inquired whether the insertion of a clause relating to the reservation would make any difference, and, on being told by the scrivener and the defendant that it would not, if the defendant would fulfil his verbal agreement, replied that be thought the latter would deal honestly by him. This was certainly equivalent to an assent to the omission of such clause from the deed, and the scrivener so understood it. The plaintiff also testifies that the deed was read over to him after it was finished, “ at the closing up.” It is difficult to believe, if the alleged clause was to have been inserted in the deed, that he would not .then have noticed its omission, especially as his attention had just been specially called to the subject.
On a careful weighing of the evidence, it seems to us that the real object of this suit is to do that which the plaintiff agreed should not be done — that is, to cause a stipulation to be inserted in the deed, which it was understood should be left to rest in the oral agreement of the parties. We know of no principle on which a party can ask a court of equity to insert in a written instrument a clause which he well knew was not in it when he executed and delivered it, and which was omitted therefrom with his voluntary and intelligent assent. In such case there is no accident, mistake or fraud on which to found a claim to equitable relief. Inasmuch as the plaintiff was willing to trust to the verbal agreement of the defendant for that which he well knew ought to have been inserted in the deed, he cannot ask the interference of a court of equity to restore him to that which he lost through his misplaced confidence.
Parties cannot be compelled to put their oral agreements in writing. It is only when they enter into written contracts, and material stipulations are erroneously framed or wholly omitted by accident, mistake or fraud, that equity will reform instruments and make them conform b jo original intention and agreement of the parties. Sup-.^e a promissory note was *417given by a party, payable on demand, and the parties orally agreed that payment should not be enforced for a specified period of time; would a bill in equity lie to reform the note, and to carry into effect the verbal agreement ? Or if a person agreed to buy merchandise to the amount of fifty dollars and upwards, of which there was no written agreement or memorandum made or contemplated by the parties; could the purchaser be compelled by a decree in equity to sign such an agreement as would constitute legal evidence of the contract 1 In such cases it is obvious that equity can grant no relief, because the parties stand in the precise position in which they were left by their oral agreement. So it is in the case at bar; the plaintiff, having voluntarily consented to allow a material stipulation to be omitted from the deed, cannot ask to have it inserted by a decree of this court.
The view which we have taken of this case is fully supported by the weight of authority. The leading case of Irnham v. Child, 1 Bro. C. C. 92, is not unlike the case before us. There an annuity was granted by deed; it was verbally agreed between the parties that it should be redeemable.; but this stipulation was omitted from the deed by the mutual assent of the parties, lest it should make the whole contract usurious and void. It was held by Lord Thurlow, on a bill brought to supply this omission, that, as the omission was not the result of fraud or mistake, it could not be supplied by paroi evidence. Portmore v. Morris, 2 Bro. C. C. 219. Townshend v. Stangroom, 6 Ves. 328, 332. Croome v. Lediard, 2 Myl. & K. 251. London, &c. Railway v. Winter, 1 Craig & Phillips, 59. Phillips v. Eastwood, Lloyd & G. (temp. Sugden) 270,288. 1 Story on Eq. § 154. The whole doctrine on this subject, with its exceptions and qualifications, is clearly stated and the authorities fully collected in 2 White & Tudor’s Lead. Cas. in Eq. (3d Arner. ed.) 670, by the learned American editors,- in the note to Woollam v. Hearn.
It was suggested by the counsel for the plaintiff that, if this bill could not be supported on the ground of accident or mistake, it might be maintained as a bill for relief against fraud, But there is no evidence of fraud on the part of the defendant *418except that he refused to keep his oral agreement. This is clearly no reason for reforming a contract which was entered into fairly, and which was fully understood by both parties.

Bill dismissed.